EXHIBIT 10.4

 

THIRD AMENDED AND RESTATED NOTE

 

June 10, 2008

$30,000,000

 

Minneapolis, Minnesota

 

The undersigned, jointly and severally, for value received, promise to pay to
the order of LaSalle Bank National Association (the “Lender”) at the
Administrative Agent’s Office (as defined in the Credit Agreement) the aggregate
unpaid amount of all Loans made to the undersigned by the Lender pursuant to the
Credit Agreement referred to below (as shown on the schedule attached hereto
(and any continuation thereof) or in the records of the Lender), such principal
amount to be payable on the dates set forth in the Credit Agreement.

 

The undersigned, jointly and severally, further promise to pay interest on the
unpaid principal amount of each Loan from the date of such Loan until such Loan
is paid in full, payable at the rate(s) and at the time(s) set forth in the
Credit Agreement.  Payments of both principal and interest are to be made in
lawful money of the United States of America.

 

This Third Amended and Restated Note amends and restates that certain Second
Amended and Restated Note dated August 15, 2007, in the original principal
amount of $25,000,000 issued by the undersigned to the order of the Lender (the
“Prior Note”).  It is expressly intended, understood and agreed that this Third
Amended and Restated Note shall replace the Prior Note as evidence of such
indebtedness of the undersigned to the Lender, and such indebtedness of the
undersigned to the Lender heretofore represented by the Prior Note, as of the
date hereof, shall be considered outstanding hereunder from and after the date
hereof and shall not be considered paid (nor shall the undersigned’s obligation
to pay the same be considered discharged or satisfied) as a result of the
issuance of this Third Amended and Restated Note.

 

This Third Amended and Restated Note evidences indebtedness incurred under, and
is subject to the terms and provisions of, the Amended and Restated Revolving
Credit Agreement, dated as of June 10, 2008, which amended and restated that
certain 364-Day Revolving Credit Agreement, dated as of September 30, 2004, as
amended by that certain First Amendment to 364-Day Revolving Credit Agreement
dated as of August 25, 2005, that certain Second Amendment to 364-Day Revolving
Credit Agreement dated as of March 31, 2006, that certain Third Amendment to
364-Day Revolving Credit Agreement dated as of May 19, 2006, that certain Fourth
Amendment to 364-Day Revolving Credit Agreement dated as of August 15, 2007, and
that certain Fifth Amendment to 364-Day Revolving Credit Agreement dated as of
November 12, 2007 (as further amended, supplemented or modified, the “Credit
Agreement”; terms not otherwise defined herein are used herein as defined in the
Credit Agreement), among the undersigned, certain lenders party thereto and the
Lender, to which Credit Agreement reference is hereby made for a statement of
the terms and provisions under which this Third Amended and Restated Note may or
must be paid prior to its due date or its due date accelerated.

 

This Third Amended and Restated Note is made under and governed by the laws of
the State of Minnesota applicable to contracts made and to be performed entirely
within such State.

 

WINMARK CORPORATION

 

GROW BIZ GAMES, INC.

 

 

 

 

 

 

 

 

By:

     /s/ Brett D. Heffes

 

By:

     /s/ Brett D. Heffes

Name: Brett Heffes

 

Name: Brett Heffes

Title: Chief Financial Officer and Treasurer

 

Title:  Chief Financial Officer and Treasurer

 

 

 

WIRTH BUSINESS CREDIT, INC.

 

WINMARK CAPITAL CORPORATION

 

 

 

 

 

 

By:

     /s/ Brett D. Heffes

 

By:

     /s/ Brett D. Heffes

Name: Brett Heffes

 

Name: Brett Heffes

Title: Chief Financial Officer and Treasurer

 

Title:  Chief Financial Officer and Treasurer

 

--------------------------------------------------------------------------------